Nichols, Presiding Judge.
The defendant and five others were indicted for larceny of an automobile in count 1 of a two-count indictment, and for receiving stolen goods, stolen by persons unknown, in count 2. On the trial the defendant was acquitted of the larceny charge but was convicted of the *353count which charged him and others with receiving stolen goods. Thereafter, his amended motion for new trial as well his motion to arrest the judgment on count 2 was overruled and error is now assigned on such adverse judgments. Held:
Decided September 19, 1963.
George G. Finch, for plaintiff in error.
William T. Boyd, Solicitor General, E. L. Tiller, Frank S. French, J. Walter LeCraw, contra.
1. A motion in arrest of judgment must be filed at the term when the verdict and judgment are rendered. See Spence v. State, 7 Ga. App. 825 (1) (68 SE 443); Code § 110-703. This court will take judicial cognizance of the terms of the Superior Court of Fulton County. See Bryning v. State, 86 Ga. App. 35 (1) (70 SE2d 779). The defendant was tried, verdict rendered and sentenced on February 20, 1963, during the January term of the Superior Court of Fulton County. The motion in arrest of judgment was not filed until June 13, 1963, during the May term of that court. Therefore, the motion in arrest of judgment was not timely filed and the judgment overruling it, being treated as a dismissal, Lovett v. Vickers Brothers, 24 Ga. App. 407 (100 SE 755), the judgment of the trial court must be affirmed.
2. The evidence adduced on the trial of the case authorized the verdict and the special grounds of the motion for new trial, being neither argued nor insisted upon, are treated as abandoned.

Judgment affirmed.


Frankum and Jordan, JJ., concur.